Case: 15-15095    Date Filed: 11/17/2016   Page: 1 of 2


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15095
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:15-cr-00007-MW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JERMAINE WINTERS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (November 17, 2016)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 15-15095     Date Filed: 11/17/2016    Page: 2 of 2


      Jonathan Dingus, appointed counsel for Jermaine Winters, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Winters’s convictions and

total sentence are AFFIRMED.




                                           2